COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Stacy J. Williams v. T. Nichole Mai

Appellate case number:    01-14-00735-CV

Trial court case number: 08-05-19379

Trial court:              506th District Court of Waller County

      Appellee’s Verified Motion to Reverse Judgment and Remand and Request for Expedited
Consideration filed December 23, 2014 is DENIED.
        Appellant’s brief was filed December 2, 2014. Therefore, the time for appellee to file a
brief has passed. TEX. R. APP. P. 38.6(b). The Court can only reverse and remand on agreement
of the parties following settlement or after finding error. See TEX. R. APP. P. 42.1(a)(2), 44.
Accordingly, this case is now at issue and is ready to be set for submission without a brief from
appellee.
       It is so ORDERED.

Judge’s signature: __/s/ Rebeca Huddle
                   X Acting individually     Acting for the Court


Date: January 22, 2015